         Case 1:18-cv-11926-PBS Document 78 Filed 02/20/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                                      )
SECURITIES AND EXCHANGE COMMISSION,   )
                                      )
        Plaintiff,                    )
                                      )
     v.                               )
                                      )
GREGORY LEMELSON and LEMELSON CAPITAL )
MANAGEMENT, LLC,                      )                  Civil Action No. 1:18-cv-11926-PBS
                                      )
        Defendants,                   )
                                      )
  and                                 )
                                      )
THE AMVONA FUND, LP,                  )
                                      )
        Relief Defendant              )
                                      )

                            NOTICE OF RECEIPT OF DOCUMENTS

       Defendants hereby provide this notice to the Court concerning their pending Motion for

Sanctions and to Compel Greek Orthodox Metropolis of Boston to Produce Documents in

Response to Subpoena (ECF No. 58). On February 20, 2020, one day after Defendants filed

their reply memorandum in support of the above-referenced motion, the Greek Orthodox

Metropolis of Boston produced the documents that it had previously withheld in response to

Defendants’ subpoena.

       Accordingly, the portion of Defendants’ motion seeking to compel the Greek Orthodox

Metropolis of Boston to produce documents is now moot.
         Case 1:18-cv-11926-PBS Document 78 Filed 02/20/20 Page 2 of 2




 Dated: February 20, 2020                              Respectfully submitted,

                                                       REV. FR. EMMANUEL LEMELSON,
                                                       LEMELSON CAPITAL MANAGEMENT, LLC,
                                                       and THE AMVONA FUND, LP

                                                       By: /s/ Douglas S. Brooks
                                                       Douglas S. Brooks (BBO No. 636697)
                                                       Brian J. Sullivan (BBO No. 676186)
                                                       LIBBYHOOPES, P.C.
                                                       399 Boylston Street
                                                       Boston, MA 02116
                                                       Tel.: (617) 338-9300
                                                       dbrooks@libbyhoopes.com
                                                       bsullivan@libbyhoopes.com


                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-participants on February 20, 2020.

                                                     /s/ Douglas S. Brooks
                                                     Douglas S. Brooks




                                                 2
